Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: “the controller bring adapted” should read –the controller being adapted--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “responsive material elements” in claims 1 & 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Page 8 of the specification states “the one or more responsive material elements may comprise an electroactive material (EAM). This may in particular examples be an electroactive polymer material (EAP)”.
Therefore, “responsive material elements” has been interpreted to be any material capable of deforming in response to an electromagnetic stimulus.
Page 18 of the specification states “The vibration means may be provided by the EAP elements of the array themselves. This may be realised for instance though application of high frequency signals superposed atop the main DC deformation signal, causing oscillatory deformation (as described for instance in WO 2017/036695). Alternatively, separate vibration means may be provided in the form of a dedicated vibrator, mechanically coupled to the active layer”.

Page 7 of the specification states “the contact pressure sensing means may be provided by one or more of the responsive material elements, the controller bring adapted to sense the contact pressure based on pressure-induced electrical outputs generated by said one or more elements upon an initial manual application of the active layer to the tissue surface. In particular, where the responsive material elements comprise for instance electro-active polymer material (or piezoelectric material), externally induced deformation of the elements (through contact pressure) is converted into electrical outputs having voltage (or current) of a magnitude dependent upon the magnitude of the applied pressure”.
Therefore, “contact pressure sensing means” has been interpreted to be the combination of a deformable active layer and a controller capable of measuring the pressure applied on the active layer.
Page 7 of the specification states “The contact sensing means may for instance comprise an array of individually addressable electrodes distributed across an upper surface of the active layer and electrically coupled to the controller. The controller may be adapted to: detect current flow between any two of the electrodes and use said current flow as indication of contact between said electrodes and the tissue surface”.
Therefore, “contact sensing means” has been interpreted to be the combination of an electrode array on the active layer and a controller capable of determining whether the electrodes are exhibiting contact.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations “an initial convex shape” and “a less convex shape”.  It is unclear whether these refer to the same parts as “an initial convex shape” and “a second less convex shape” in claim 1, respectively, or to distinct parts.  Additionally, if these refer to distinct parts, it is unclear whether the further limitations of “said convex shape” and “said less convex shape” in claim 2 refer to the parts claimed in claim 1 or claim 2.
Claim 3 recites the limitation “an array of responsive material elements”.  It is unclear whether this refers to the same part as “an array of responsive material elements” in claim 1, or to a distinct part.
Claims 3 & 4 recite the limitation “a sequential pattern”.  For claim 3, it is unclear whether this refers to the same sequential pattern claimed in claim 1, or to a distinct pattern.  For claim 4, it is unclear whether this refers to the same sequential pattern claimed in claim 1, the same sequential pattern claimed in claim 3, or to its own distinct sequential pattern.
.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1 & 5-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Urabe (US 2012/0296214) teaches (Figure 21) an ultrasound interface element, comprising:
an ultrasound-transmissive active layer comprising one or more responsive material elements (shape change layer 29, [0161]) adapted to deform in response to an electromagnetic stimulus (electrical signals, [0169]), and the active layer having an upper contact surface adapted for application to an incident tissue surface ([0164]), wherein the active layer is configurable in a first state in which an initial line or area portion of said upper contact surface of the layer is raised relative to a surrounding area portion (convex surface, [0167]).
However, Urabe fails to disclose a controller adapted to control the responsive material elements to deform out-of-plane of the active layer such as to cause said initial line or area portion to expand smoothly outwards to form a final, larger area portion to thereby establish between the active layer and the incident tissue surface a progressively expanding interface, said control comprising either controlling an array of responsive material elements comprised by the active layer to deform in a sequential pattern outward from said initial line or area portion and across said larger area portion, or controlling a single responsive material element comprised by the active layer extending across at least the larger area portion, to transition from an initial convex shape to a second less convex shape.
Crooijmans (WO 2016/180636) is additionally cited as being relative to the invention as claimed and disclosed (see page 3, lines 19-21; page 9, lines 20-24 and 31-34; page 15, lines 7-11) but does not cure the deficiencies of Urabe. 
.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 14, Urabe (US 2012/0296214) teaches a method of establishing interface between an ultrasound interface element and an incident tissue surface to which the element is adapted to be applied, the ultrasound interface element comprising an ultrasound transmissive active layer, the active layer comprising one or more responsive material elements (shape change layer 29, [0161]) adapted to deform in response to an electromagnetic stimulus (electrical signals, [0169]), and wherein the active layer is configurable in a first state in which an initial line or area portion of said upper contact surface of the layer is raised relative to a surrounding area portion (convex surface, [0167]).
However, Urabe fails to disclose controlling the one or more elements to deform out-of-plane of the active layer such as to cause said initial line or area portion to expand smoothly outwards to form a final, larger area portion to thereby progressively establish an interface between the active layer and an incident tissue surface, said control comprising either controlling an array of responsive material elements comprised by the active layer to deform in a sequential pattern outward from said initial line or area portion and across said larger area portion.
Crooijmans (WO 2016/180636) is additionally cited as being relative to the invention as claimed and disclosed (see page 3, lines 19-21; page 9, lines 20-24 and 31-34; page 15, lines 7-11) but does not cure the deficiencies of Urabe.
Vartak (US2013/0085367), Anthony (US2014/0114193), and Deng (CN1566940) are further cited but are not any more relevant than the prior art references already discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793